

RESTRICTED STOCK AWARD
(LEADERSHIP TEAM)
PURSUANT TO THE SPARTECH CORPORATION
2004 EQUITY COMPENSATION PLAN


Award No.:    RS-2013- ______
Award Date:    December 12, 2012
Participant:    ___________________________
Award Shares:    ___________________________
Vesting Date(s):
_______ shares on December 12, 2013    
_______ shares on December 12, 2014    
_______ shares on December 12, 2015    
_______ shares on December 12, 2016

THIS RESTRICTED STOCK AWARD (“Award”) is granted by Spartech Corporation (the
“Company”) to the individual named above (“Participant”), as of the date
specified above (the “Award Date”), pursuant to the Spartech Corporation 2004
Equity Compensation Plan (as amended and in effect from time to time, the
“Plan”). Capitalized terms not defined herein have the meanings given to them in
the Plan.
Subject to the terms and conditions set forth in this Award and the Plan, and
subject to the Participant’s written acknowledgment and acceptance of this
Award, the Company hereby grants to the Participant all rights, title and
interest in and to the number of shares of Company common stock, $.75 par value
per share (“Common Stock”) specified above (the “Award Shares”).
This Award is subject to the terms of the Plan and to all of the terms and
conditions contained in Exhibit A, which begins on the following page and which
is a part of this Award. Among other things, Exhibit A contains important
additional information on vesting and forfeiture of the Award Shares.
THIS AWARD IS VOID UNLESS IT IS SIGNED BY THE PARTICIPANT AND RETURNED TO THE
COMPANY BY THE 60TH DAY AFTER THE AWARD DATE.
SPARTECH CORPORATION


By:                        
Victoria M. Holt
President and Chief Financial Officer


* * * * *


By signing below, the Participant hereby acknowledges and accepts the above
Award subject to the terms set forth above and in the Plan, and also
acknowledges receipt of a copy of the Plan and the current Prospectus for the
Award Shares.
Participant:                     
Date Signed:                    


EXHIBIT A
TO
RESTRICTED STOCK AWARD


1.    RIGHTS OF PARTICIPANT WITH RESPECT TO AWARD SHARES. Subject to the
restrictions set forth in this Award, the Participant shall have all rights as a
stockholder with respect to the Award Shares, including the right to vote and
receive dividends and other distributions on the Award Shares.
2.    CERTAIN RESTRICTIONS WITH RESPECT TO AWARD AND AWARD SHARES.
(a)    Non-Transferability of Award. This Award, and any unvested Award Shares,
shall not be transferable other than by the Participant’s last will and
testament or the laws of descent and distribution, or by court order. No right
or benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, or torts of the Participant.
(b)    Assurance of Compliance. To ensure compliance with the terms of this
Award, and as a condition of the issuance of the Award Shares, the Participant
hereby:
(i)
Agrees that certificates or accounts for unvested Award Shares may bear a legend
or otherwise be subject to the restrictions imposed by this Award;

(ii)
Agrees that the Company may retain custody, either directly or through an agent,
of any unvested Award Shares either in certificate or book entry form at the
Company’s option;

(iii)
Agrees to execute such stock powers or other documents, if required, as the
Company may require in order to transfer and/or redeliver any unvested Award
Shares to the Company if and when provided by this Award; and

(iv)
Irrevocably appoints the Secretary or Assistant Secretary of the Company as the
Participant’s attorney-in-fact to take any other action necessary to ensure such
compliance.

3.    VESTING OF AWARD SHARES.
(a)    Vesting Date. Except as otherwise provided in this Award, the Award
Shares shall become non-forfeitable, or “vest,” on the “Vesting Date(s)” set
forth above. Upon vesting of the Award Shares, the Company shall release the
Award Shares which have vested to or as directed by the Participant, subject to
Section 5.
(b)    Acceleration of Vesting Upon Death or Disability. Upon the Participant’s
death or Disability, all unvested Award Shares shall immediately vest, and,
subject to Section 5, the Company shall deliver the Award Shares which have
become vested:
(i)
In the case of the Participant’s death, to or as directed by the person or
persons to whom the Participant’s rights under this Award shall have passed by
will or by the applicable laws of descent and distribution; or

(ii)
In the case of the Participant’s termination as a result of Disability, to or as
directed by the Participant or the Participant’s personal representative.

(c)    Acceleration of Vesting Upon Termination Without Cause or With Good
Reason Following a Change in Control. If the Participant’s Employment is
terminated (i) by the Company without Cause, or (ii) by the Participant with
Good Reason, in each case in connection with or within the 24 month period
following the first occurrence of a Change in Control after the Award Date, then
all then unvested and outstanding Award Shares shall immediately vest, and,
subject to Section 5, the Company shall deliver to or as directed by the
Participant the Award Shares which have become vested.
4.    FORFEITURE OF UNVESTED AWARD SHARES. If, prior to the vesting of all of
the Award Shares, the Participant’s Employment terminates for any reason
(whether voluntary or involuntary and whether with or without cause) other than
as set forth in Sections 3(b) or (c), then immediately after such termination
all unvested Award Shares shall be forfeited by the Participant and transferred
back to the Company.
5.    TAXES.
(a)    Tax Withholding. Unless the Participant makes advance arrangements
satisfactory to the Company to reimburse the Company in a timely manner for the
withholding taxes payable by the Company under any federal, state or local tax
law related to the grant of this Award or the vesting of the Award Shares, the
Company:
(i)
May withhold, or cause to be withheld, from the Award Shares otherwise
deliverable to the Participant under this Award, a number of such shares having
a fair market value on the applicable Vesting Date sufficient to satisfy its tax
withholding obligations at the minimum statutory rate, and

(ii)
May take such other action as may be necessary or appropriate to satisfy any
such tax withholding obligations.

(b)    Valuation for Tax Purposes. For income and withholding tax purposes, the
per-share fair market value of the Award Shares on a given date shall be deemed
to be the closing price of the Company’s common stock on the New York Stock
Exchange on such date (or if such date is not a trading day, then the opening
price on the next trading day), except to the extent a different valuation
method is required to be used by applicable tax laws or regulations.
(c)    No Commitment As to Tax Treatment. Neither the Company nor any subsidiary
makes any commitment or guarantee that any federal or state tax treatment will
apply or be available to the Participant. The Participant agrees to indemnify
the Company for the Participant’s portion of any social insurance obligations or
taxes arising under any foreign law with respect to the grant of this Award, the
vesting of the Award Shares, or the sale or other disposition of the Award
Shares.
6.    ADDITIONAL DEFINITIONS. For purposes of this Award:
(a)    “Cause” means, in each case as determined in the reasonable discretion of
the Company’s Board of Directors or the board of directors of a successor or
parent entity (the “Board”):
(i)
The Participant being convicted of (or pleading nolo contendere to) the
commission of a crime that constitutes a felony;

(ii)
Acts of the Participant which constitute willful fraud or dishonesty on the part
of the Participant in connection with the Participant’s duties;

(iii)
The Participant willfully engaging in conduct materially injurious to the
Company or gross misconduct, including but not limited to the willful or grossly
negligent failure or refusal of the Participant to comply with the lawful
instruction of the Board, after a written demand for compliance is delivered to
the Participant by the Board which specifically identifies the manner in which
the Board believes that the Participant has violated this provision;

(iv)
The Participant’s failure, whether or not intentional, to fully comply with: (A)
the Company’s Code of Business Conduct and Ethics for Directors, Officers and
Employees, or (B) if applicable, the Company’s Code of Ethics for Chief
Executive Officer and Senior Financial Officers, or (C) the Company’s Statement
of Policy Regarding Securities Trades by Company Personnel; or

(v)
The Participant’s failure to fully cooperate in good faith with any internal,
governmental or regulatory investigation involving or in any way related to the
Company or its operations. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board or based on the advice of a
senior officer or counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Participant in good faith and in the best
interests of the Company.

(b)
“Change in Control” means:

(i)
The occurrence of the “Distribution Date” as such term is defined in the Rights
Agreement dated as of April 2, 2001 between the Company and Mellon Investor
Services LLC; or

(ii)
If the “Redemption Date” or the “Final Expiration Date,” as such terms are
defined in the aforesaid Rights Agreement, has occurred, the acquisition by any
Person of 50% or more of the combined voting power of all the Company’s then
outstanding voting securities, unless prior to such acquisition the Board has
approved such acquisition and determined that it is in the best interests of the
Company and its shareholders; or

(iii)
The consummation (i.e., closing) of any merger, consolidation or other
transaction involving the Company, or of any one of a series of related
transactions, as a result of which (A) the Company would not be the surviving
corporation, or (B) the holders of the Company’s common stock immediately prior
to such transaction would not own at least a majority of the voting power of the
Company immediately after the transaction in substantially the same relative
proportions as they owned the Company’s common stock immediately prior to the
transaction, or (C) the Company’s common stock would be converted into cash or
other securities of the Company other than voting securities having
substantially the same relative and proportionate voting power in the entity or
entities surviving the transaction as the common stock has immediately prior to
the transaction; or

(iv)
The commencement of any tender offer subject to Section 14(d) of the Exchange
Act for 20% or more of the Company’s common stock; if the person making such
offer could own 50% or more of such common stock when the tender offer
terminates; or

(v)
Any change or changes in the composition of the Board within any twenty-four
month period such that the individuals constituting the Board at the beginning
of such period, together with any individuals who became directors after the
beginning of such period whose election by the Board or nomination for election
by the Company’s shareholders was approved by at least a majority of the
directors who were on the Board at the beginning of such period or whose
election was previously approved in the same manner, cease to constitute a
majority of the Board; or

(vi)
The approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.

For the avoidance of doubt, the closing of the transactions contemplated under
that certain Agreement and Plan of Merger by and among PolyOne Corporation,, the
Company and certain other parties, dated October 23, 2012, shall constitute a
“Change in Control” as defined above in section (iii). For purposes of this
definition, “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof; however,
a Person shall not include (1) the Company or any of its subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Company stock.
(c)    “Disability” means the condition of being “disabled” as defined in
Section 409A(a)(2)(C) of the Internal Revenue Code (the “Code”). Unless
otherwise required under applicable provisions of the Code, the Disability of a
Participant shall be determined by a licensed physician chosen by the Company.
(d)    “Employment” means substantially full-time employment by the Company or a
subsidiary. In this regard, the transfer of the Participant’s employment between
the Company and a subsidiary or between subsidiaries shall not be deemed to be a
termination of Employment. Moreover, the Participant’s Employment shall not be
deemed to have been terminated because of absence from active employment on
account of temporary illness or authorized vacation or temporary leaves of
absence from active employment granted by the Company or a subsidiary for
reasons of professional advancement, education, health, or government service,
or during military leave for any period if the Participant returns to active
employment within 90 days after the termination of military leave, or during any
period required to be treated as a leave of absence by virtue of any valid law
or agreement. The Committee’s determination in good faith regarding whether a
termination of Employment has occurred shall be conclusive.
(e)    “Good Reason” means any of the following: (i) one or more reductions of
the Participant’s base salary amounting to 10% or more from the Participant’s
highest previous base salary, provided that any reduction which is generally
consistent with across-the-board reductions in pay of the Company as a whole
shall not be counted for this purpose unless a Change in Control has occurred;
(ii) a material change in the geographic location at which the Participant
provides services as of the date of this Award, which shall be deemed to include
the Company’s requiring the Participant to be based at any office or location
greater than 50 miles from the office of the Company at which the Participant is
employed as of the date of this Award; (iii) a material reduction in the
Participant’s authorities, duties, and responsibilities or in the authorities,
duties and responsibilities of the Participant’s supervisor; (iv) a material
reduction in the budget over which the Participant retains authority; or (v) one
or more other actions by the Company which collectively amount to a material
breach of this Award Agreement or any other agreement between the Participant
and the Company and thus constitutes a constructive discharge of the
Participant. Notwithstanding the foregoing, Good Reason shall not be deemed to
exist unless: (x) the Participant notifies the Company in writing of the
condition allegedly giving rise to such Good Reason within 90 days of the
initial existence of such condition, (y) the Company does not cure such
condition within 30 days of such notice, and (z) the Participant terminates
employment with the Company as a result of such Good Reason within 120 days of
the initial existence of such condition.
7.    SECURITIES LAW RESTRICTIONS. The Participant agrees that if at the time of
acquisition or delivery of any Award Shares issued hereunder the sale of such
shares is not covered by an effective registration statement filed under the
Securities Act of 1933 (the “Act”), the Participant will acquire the Award
Shares for the Participant’s own account and without a view to resale or
distribution in violation of the Act or any other securities law, and that the
Participant will enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with the Act
or any other securities law or with this Award.
8.    REORGANIZATION OF THE COMPANY; ADJUSTMENT OF AWARD SHARES. The existence
of this Award shall not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Award
Shares or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company’s assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise. However, if the Common Stock is subdivided, consolidated, increased,
decreased, changed into or exchanged for a different number or kind of shares or
other securities, whether through reorganization, merger, recapitalization,
reclassification, capital adjustment or otherwise, or if the Company shall issue
common stock or other securities as a dividend or upon a stock split, then for
all purposes, references herein to Common Stock or to Award Shares shall mean
and include all securities or other property (other than cash) that holders of
the Common Stock are entitled to receive in respect of the Common Stock by
reason of each such event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Award Shares. In computing any adjustment
hereunder, any fractional share or other fractional security which might
otherwise become subject to issuance may be eliminated.
9.    NO GUARANTEE OF EMPLOYMENT OR OTHER CONTRACT RIGHT. This Award is not a
contract of employment, and neither this Award nor the Plan shall confer upon
the Participant any right with respect to continuance of employment or other
service with the Company or any subsidiary, or interfere in any way with any
right the Company or any subsidiary would otherwise have to terminate the
Participant’s employment or other service. Receipt of this Award shall not be
deemed to create a right to receive any future restricted stock, restricted
stock unit, performance share or performance unit, stock option, stock
appreciation right or other award or bonus in any form, and shall not constitute
an acquired labor right for purposes of any foreign law. This Award is not a
part of the Participant’s salary or wages and shall not afford the Participant
any additional right to severance payments or other termination awards or
compensation under any Company policy or any domestic or foreign law as a result
of the termination of the Participant’s employment for any reason whatsoever.
10.    AMENDMENT AND TERMINATION. No amendment or termination of this Award
which would impair the rights of the Participant may be made without the written
consent of the Participant. No amendment or termination of the Plan may impair
the rights of the Participant under this Award without the written consent of
the Participant.
11.    SEVERABILITY. If any provision of this Award shall be held illegal,
invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Award, and this
Award shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
12.    GOVERNING LAW. This Award shall be construed in accordance with the laws
of the State of Missouri.
13.    SUCCESSORS. Subject to Section 2(a) above, this Award shall bind and
inure to the benefit of the Participant and the Company and their respective
successors and assigns, and any reference herein to the Company shall be deemed
to be a reference to any such successor or assign to the Company.


END OF EXHIBIT A

